IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF THE                                  No. 82935
                     GUARDIANSHIP OF THE PERSON
                     AND ESTATE OF: MAE R. BROWN,
                     ADULT PROPOSED PROTECTED
                     PERSON.                                                  FILED
                     SHAWNTINA BROWN-PALMORE,                                 FEB 0 3 2022
                                       Appellant,                            EUZABEIN A. BROWN
                                                                           CLEFUS)F 7PREME COURT
                                  vs.                                              s
                                                                          SY
                                                                                DEPUlY cR
                     MAE R. BROWN; AND TYRESE
                     BROWN,
                                       Respondents.

                                          ORDER DISMISSING APPEAL

                                This is an appeal from an order dismissing appellant's petition
                     for appointment of a temporary guardian. Eighth Judicial District Court,
                     Family Court Division, Clark County; Linda Marquis, Judge.
                                Included in the docketing statement in this appeal is a district
                     court order of "Voluntary Dismissal," indicating that appellant has
                     voluntarily dismissed the action because respondent Mae R. Brown, the
                     proposed protected person in this matter, has died. Accordingly, this court
                     directed appellant to show cause why the appeal is not moot. Appellant has
                     responded and respondents have filed a reply.
                                This court has jurisdiction to resolve actual controversies, not
                     to render advisory opinions or declare principles of law that cannot affect
                     the cases before it. Personhood Nevada v. Bristol, 126 Nev. 599, 602, 245
                     P.3d 572. 574 (2010). Because Mae has passed away, even if appellant were
                     successful with this appeal, the guardianship cannot be reopened and
                     appellant cannot file a new petition. There is no relief for this court to
SUPREME COURT
       OF            provide in a guardianship proceeding. Appellant's proposal that the issues
     NEVADA


101 1947A .1414Dip
                                                                                        .7-03 q 1
are capable of repetition yet evading review falls short of the scope of an
exception to the mootness doctrine. See In re Guardianship of L.S. & H.S.,
120 Nev. 157, 161, 87 P.3d 521, 524 (2004) (holding that the mootness
exception applies only in "exceptional circumstances," and that the issue
tl
     must be too short in its duration to be fully litigated prior to its natural
expiration, and a reasonable expectation must exist that the same
complaining party will suffer the harm again."). Appellant's claims appear
to fall more properly within the purview of a probate proceeding.
                In addition, the district court dismissed the petition without
prejudice. This court has held that an order dismissing a guardianship
petition with leave to amend is an interlocutory, nonappealable order. See
Matter of Guardianship of Rubin, 137 Nev. Adv. Op. 27, 491 P.3d 1, 4 (2021),
citing Bergenfield v. BAC Home Loans Servicing, LP, 131 Nev. 683, 685, 354
P.3d 1282, 1284 (2015) (holding that "a district court order dismissing a
complaint with leave to amend is not final and appealable"). This court lacks
jurisdiction, and
                ORDERS this appeal DISMISSED.'




                                                       , J.
                            Hardesty


            Rie4C4-°          , J.                                        J.
Stiglich                                       Herndon




      lAppellant's motion to strike respondents reply to the order to show
cause is denied.


                                         2
                cc:   Hon. Linda Marquis, District Judge, Family Court Division
                      Israel Kunin, Settlement Judge
                      Bowen Law Offices
                      The Law Offices of Frank J. Toti, Esq.
                      Legal Aid Center of Southern Nevada, Inc.
                      Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA


IQ 1947A